Citation Nr: 1048493	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-26 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 
1981 rating decision that denied service connection for a back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, in which the RO, in pertinent part, found that 
the April 1981 rating decision which denied service connection 
for a back condition was not clearly and unmistakably erroneous.  

The Veteran testified during a videoconference hearing before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is of record.

Subsequent to issuance of the July 2006 statement of the case 
(SOC), additional evidence was associated with the claims file.  
However, as this evidence is not pertinent to the issue on 
appeal, remand for agency of original jurisdiction consideration 
is not required.  See 38 C.F.R. § 20.1304 (2010).

In a July 2008 decision, the Board found that the April 1981 
rating decision, denying service connection for a back condition, 
was not clearly and unmistakably erroneous.  The Veteran, in 
turn, appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2010, the Court 
issued a Memorandum Decision which set aside the Board's July 
2008 decision that there was no CUE in the April 1981 rating 
decision and remanded the claim to the Board for proceedings 
consistent with the Court's decision.  Judgment was entered in 
May 2010.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Entitlement to service connection for a back condition was 
denied by the RO in an April 1981 rating decision; although 
notified of the denial the Veteran did not initiate an appeal. 

3. The April 1981 rating decision did not contain an error which 
was outcome determinative.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision, which denied entitlement to 
service connection for a back condition, is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2.  The April 1981 rating decision, which denied service 
connection for a back condition, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.105 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not applicable 
to claims of CUE, as the determination is one solely of law, and 
the matter is determined on the basis of the record as it existed 
at the time of the decision in issue.  See Parker v. Principi, 15 
Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).

Law and Regulations

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.   

In determining whether a prior determination involves CUE, the 
Court has established a three-prong test.  The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more than 
simple disagreement on how the facts were weighed or evaluated), 
or the statutory/regulatory provisions extant at that time were 
not correctly applied; (2) the error must be "undebatable" and 
of the sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).   

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.  

A determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

The Board notes that a claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  Smith 
v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there 
is a presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the presumption 
becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on CUE 
has a much heavier burden than that placed on a claimant who 
seeks to establish prospective entitlement to VA benefits.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In considering the CUE claim, the Board must consider the law in 
effect at the time of the April 1981 rating decision.  VA 
regulations applicable at the time of the April 1981, rating 
decision included:

§ 3.303   Principles relating to service connection.

(a) General.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service or through the application of statutory 
presumptions.  Each disabling condition shown by a veteran's 
service records, or for which he seeks a service connection must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence. Determinations as to 
service connection will be based on review of the entire evidence 
of record, with due consideration to the policy of the Department 
of Veterans Affairs to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.

(b) Chronicity and continuity.  With chronic disease shown as 
such in service (or within the presumptive period under §3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic." When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.

(c) Preservice disabilities noted in service.  There are medical 
principles so universally recognized as to constitute fact (clear 
and unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is necessary.  
Consequently with notation or discovery during service of such 
residual conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous system; 
healed fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must be 
that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of enlistment, 
or so close thereto that the disease could not have originated in 
so short a period will establish preservice existence thereof.  
Conditions of an infectious nature are to be considered with 
regard to the circumstances of the infection and if manifested in 
less than the respective incubation periods after reporting for 
duty, they will be held to have preexisted service.  In the field 
of mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends in 
the personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration or 
other psychiatric symptomatology shown to have existed prior to 
service with the same manifestations during service, which were 
the basis of the service diagnosis, will be accepted as showing 
preservice origin.  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.

(d) Postservice initial diagnosis of disease.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. Presumptive 
periods are not intended to limit service connection to diseases 
so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
Department of Veterans Affairs regulations implementing them are 
intended as liberalizations applicable when the evidence would 
not warrant service connection without their aid.
See 38 C.F.R. § 3.303 (1980).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which are manifested to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative evidence to 
the contrary.  See 38 C.F.R. §§ 3.307, 3.309 (1980).

§ 3.310   Proximate results, secondary conditions.

(a) General.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.
See 38 C.F.R. § 3.303 (1980).

Factual Background and Analysis

The Veteran argues that there was CUE in an April 1981 rating 
decision, in which the RO denied service connection for a back 
condition.  The April 1981 notice letter did not specifically 
advise the Veteran that his claim for service connection for a 
back condition had been denied; however, the Veteran was advised 
of the denial in a January 1982 letter, which also included a VA 
Form 1-4107, which explained his appellate rights.  The Veteran 
did not file a timely notice of disagreement (NOD); therefore, 
absent a finding of CUE, the April 1981 rating decision and the 
determinations therein are final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In his January 1981 claim, the Veteran indicated that he had been 
awarded a 20 percent rating for his right knee as well as a 
noncompensable rating for warts.  He stated that he now had a 
problem with his back and requested a re-evaluation to grant him 
a "greater disability".  

In the April 1981 rating decision, the RO denied the Veteran's 
claim for service connection for lumbosacral strain.  In that 
rating decision, the RO stated that service treatment records, 
including the Veteran's induction and discharge examinations, 
were negative for complaints or treatment of a back condition.  
The RO denied service connection as there were no complaints or 
treatment for lumbosacral strain during service and sound medical 
consideration did not show any relationship between the Veteran's 
back condition and his service-connected right knee disability. 

Evidence existing at the time of the unappealed April 1981 rating 
decision consists of service treatment records, VA examination 
reports dated in May 1977 and March 1981, and VA treatment notes 
dated in October 1977.

Service treatment records reflect normal clinical evaluation of 
the spine on enlistment examination in August 1974.  In his 
Report of Medical History at enlistment, the Veteran denied 
recurrent back pain.  In December 1974, the Veteran presented 
with complaints of back pain.  He was given medication and a 
heating pad.  In February 1975, the Veteran reported that he 
initially injured his back playing basketball three months 
earlier, but did not see a doctor.  He described recurrent 
problems.  He added that his back problems were usually 
precipitated by uncomfortable positions, and his present episode 
was concurrent with sleeping on a sofa for the weekend.  On 
examination, range of motion was normal and there was no spasm.  
The impression was a normal examination.  He returned with 
complaints of back pain the following month.  Examination was 
negative and X-ray was within normal limits.  The X-ray report 
from March 1975 reflects that the study revealed what appeared to 
be unilateral spondylolysis of L5 on the right with no evidence 
of spondylolisthesis and no other abnormalities.  In August 1975, 
the Veteran complained of low back pain and the impression was 
low back pain secondary to "myo" strain.  On separation 
examination in July 1976, clinical evaluation of the spine was 
normal.  In August 1976, the Veteran complained of back pain for 
one week.  The examiner noted that he had lumbar puncture in May 
1976 without sequela, and had a history of lifting heavy objects 
for the previous two weeks.  Physical examination was grossly 
within normal limits, and the impression was strain.

The May 1977 VA examination report as well as VA treatment notes 
dated in October 1977 are negative for complaints regarding or 
treatment for the Veteran's back.  During the March 1981 VA 
examination, the Veteran stated that he had low back pain from 
lifting before he had a knee injury and added that he still had 
low back pain and had been away from work (as a mailman) due to 
his back for three weeks.  X-ray report revealed spondylolysis of 
L5, probably on the right side, normal contour and alignment of 
vertebral bodies, minimal narrowing between L4 and L5, and normal 
sacroiliac joints.  The pertinent diagnosis was lumbosacral 
strain by history only and spondylolisis, L-5.  The examiner 
opined that the Veteran's mild back condition was not secondary 
to his service-connected right knee condition. 

In May 2004, the Veteran's representative argued that the April 
1981 rating decision was clearly and unmistakably erroneous.  She 
noted that the RO had misinterpreted the Veteran's claim as one 
for secondary service connection.  She also discussed the 
Veteran's in-service complaints regarding low back pain.  In his 
August 2006 substantive appeal, the Veteran asserted that he 
sought treatment for his back within months of discharge from 
service.  During the March 2007 hearing, the Veteran testified 
that he hurt his lower back during service, doing physical 
training and carrying backpacks.   

In the April 2010 Memorandum Decision, the Court stated that, 
while the service treatment records were not contained in the 
record before the Court, there was evidence that the Veteran 
injured his back during service.  See Memorandum Decision, at p. 
1.  The Court found that the correct facts were not before the RO 
at the time of the April 1981 rating decision, as, in that 
decision, the RO stated that the service treatment records were 
negative for complaints or treatment of a back condition, despite 
the fact that the service treatment records do note complaints 
regarding and treatment for low back pain.  See Memorandum 
Decision, at p. 2.  The Court went on to state that VA never 
adjudicated the back disability claim on a theory of direct 
service connection, but, rather, adjudicated this claim as 
secondary to the service-connected right knee disability, despite 
medical evidence of an in-service back injury unrelated to the 
knee.  See Memorandum Decision, at p. 3.    

As pointed out in the Memorandum Decision, the RO, in its April 
1981 rating decision, incorrectly stated that service treatment 
records did not include complaints regarding and treatment for 
back pain.  There is no question that the RO erred in making this 
determination; however, this error, in and of itself, does not 
necessarily provide a basis for revision of that decision on the 
basis of CUE. To constitute CUE, the error must be outcome 
determinative.  The Board finds that this error in the April 1981 
rating decision was not outcome determinative.  In other words, 
had the mistake not been made, the outcome of the decision would 
not have been manifestly different and the claim for service 
connection would have still been denied. 

In this regard, while the service treatment records do include 
complaints regarding and treatment for back pain, no diagnosis 
was rendered following the Veteran's complains in December 1974.  
The impression was "normal examination" following his 
complaints in February 1975, and examination was negative and an 
X-ray study was described as "within normal limits" in March 
1975.  While there was a finding of low back pain secondary to 
"myo" strain in August 1975, clinical evaluation of the spine 
was normal in July 1976.  While the impression in August 1976 was 
strain, there was, subsequently, no complaint regarding the back 
during VA examination or VA outpatient treatment in 1977.  As 
such, at the time of the April 1981 rating decision, there was a 
lack of evidence of a chronic back disability during service.  

Moreover, at the time of the April 1981 rating decision, there 
was simply no evidence, such as a nexus opinion, establishing a 
medical relationship between the Veteran's back condition and 
service, or his service-connected right knee disability.  Rather, 
the VA examiner who evaluated the Veteran in March 1981 
specifically stated that the mild back condition was not 
secondary to his service-connected knee condition.    

In regard to the argument that the RO failed to consider direct 
service connection in the April 1981 rating decision, the Board 
notes that, in that rating decision, the RO found that service 
connection was not warranted as there were no complaints 
regarding or treatment for lumbosacral strain during service.  In 
this regard, it appears that the RO did, in fact, consider direct 
service connection.  While the Board acknowledges that the RO did 
not specifically refer to the applicable laws and regulations 
referring to direct service connection, the absence of a specific 
reference to, or failure to cite, a controlling regulation in a 
rating decision does not mean it was not considered.  See 
VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  

Nevertheless, as noted above, in the April 2010 Memorandum 
Decision, the Court found that VA had not adjudicated the 
Veteran's claim for service connection for a back condition under 
the theory of direct service connection.  The Board is bound by 
the findings contained in the Memorandum Decision.  See Chisem v. 
Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a previous 
appeal of the same case, and, therefore, the Board is not free to 
do anything contrary to the Court's prior action with respect to 
the same claim).  Nevertheless, the failure to consider direct 
service connection was also not outcome determinative.  As 
discussed above, at the time of the April 1981 rating decision, 
there was simply no medical evidence of a nexus between the 
Veteran's current back condition and his complaints regarding 
back pain in service.  

Finally, the Board has considered the fact that, in his August 
2006 substantive appeal, the Veteran stated that he sought 
treatment for his back condition within months of discharge and, 
during the March 2007 hearing; he testified that he went to the 
VA hospital to file a claim for back pain three days after 
separation from service.  In April 1977, the RO requested VA 
treatment records from March 1977 to the present.  In May 1977, 
the New York VA Medical Center (VAMC) responded that review of 
its records did not show any treatment for the Veteran.  The 
first VA treatment records following separation from service 
currently associated with the claims file are dated in October 
1977.  It does not appear that the RO requested VA treatment 
records from August 1976 to March 1977.  The Board recognizes 
that the Court has held that VA has constructive notice of VA 
generated documents.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (per curiam). Nevertheless, even if records of VA 
treatment prior to October 1977 did exist, and include treatment 
pertinent to the Veteran's back condition, the holding from Bell 
is not retroactive prior the date of issuance of Bell.  Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); see VAOPGPREC 12-95 (May 10, 
1995).  In this particular case, at the time of the 1981 rating 
decision, the "constructive-notice" doctrine was not in 
existence.  Therefore, while not specifically alleged by the 
Veteran, the Board notes that it may not consider any argument 
that VA had constructive notice of any VA generated documents in 
connection with the allegation of CUE in the April 1981 rating 
decision.  

Thus, there was simply no evidence of record at the time of the 
April 1981 rating decision which included a medical nexus between 
the Veteran's back condition and service.  

The Board notes that to prevail in a claim of CUE, it is not 
enough to show that the evidence suggests that another outcome 
was possible.  Rather, it must be shown that proper application 
of governing law to the factual evidence mandated only one 
possible outcome, here the grant of service connection for a back 
condition.  Neither the evidence of record at the time, nor 
governing law in April 1981, was such that it was beyond the 
judgment of the RO to find that service connection was not 
warranted.  While the Board finds that reasonable minds might 
differ as to whether the RO reached the correct determination as 
to the disposition of the Veteran's claim in the April 1981 
decision, the fact that adjudicators made a determination on a 
question on which reasonable minds might differ is an 
insufficient basis upon which to predicate a finding of CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253-54 (1991).

In light of the foregoing, the Board concludes that the April 
1981 rating decision does not include the kind of error of fact 
or law which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and there is 
no basis upon which to find CUE in this decision.


ORDER

As the April 1981 rating decision which denied entitlement to 
service connection for a back condition was not clearly and 
unmistakably erroneous, the appeal as to this matter is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


